STATE OF VERMONT
SUPERIOR COURT                                                 ENVIRONMENTAL DIVISION
Vermont Unit                                                      Docket No. 91-7-15 Vtec

                                    Camp Abnaki Sign

              ENTRY REGARDING MOTION AND JUDGMENT ORDER

Title:        Motion to Dismiss (Motion 1)
Filer:        Town of North Hero
Attorney:     Paul S. Gillies
Filed Date:   August 10, 2015

Response in opposition filed on 08/12/2015 by Brady Baker, Appellant

The motion is GRANTED.
        This matter relates to Camp Abnaki’s newly erected sign at the intersection of South End
Road and Abnaki Road in the town of North Hero, Vermont (Town). This sign replaced a
preexisting sign that had been in that location for approximately 20 years. Although somewhat
different in shape from the preexisting sign, the new sign has the same wording and square
footage.
        By letter dated July 27, 2015 and following a telephone conversation with Appellant
Brady Baker, the Town of North Hero Zoning Administrator (ZA) declined to initiate an action
requiring removal of the sign. In the letter, the ZA determined that the sign is exempt under
the Town of North Hero Development Regulations § 7.9(B)(2), which allows non-advertising
signs placed for directional and safety purposes.
        On July 29, 2015 Mr. Baker appealed the ZA’s decision to this Court. The Town now
moves to dismiss the appeal, arguing that the proper venue to challenge the ZA’s decision is by
an appeal to the North Hero Development Review Board (DRB). In response to the Town’s
motion, Mr. Baker request that the appeal go forward because “this issue is not within the
jurisdiction of the North Hero Development Review Board but within the jurisdiction of the
State.” Rather, Mr. Baker argues that the issue is governed by Title 10, Chapter 21 (titled
Tourist Information Services) of the Vermont Statutes Annotated, 10 V.S.A. §§ 481–506.
        Pursuant to 24 V.S.A. § 4465(a), “[a]n interested person may appeal any decision or act
taken by the administrative officer in any municipality by filing a notice of appeal with the
secretary of the board of adjustment or development review board of that municipality or with
the clerk of that municipality if no such secretary has been elected.” 24 V.S.A. § 4465(a). This
appeal to the appropriate municipal panel is “the exclusive remedy of an interested person with
respect to any decision or act taken, or any failure to act” by the administrative officer. 24
V.S.A. § 4472(a).
        Further, the scope of an appeal before this Court is defined by the powers of the
municipal panel below, and thus this Court’s review is limited by the substantive standards
applicable in the proceeding before the ZA and the DRB on appeal. 10 V.S.A. § 8504(h);
V.R.E.C.P. 5(g); In re Torres, 154 Vt. 233, 235 (1990) (“The reach of the superior court in zoning
appeals is as broad as the powers of a zoning board of adjustment or a planning commission,
but it is not broader.”). The ZA’s review of the issue was limited to the Town of North Hero
Development Regulations, and does not include 10 V.S.A. §§ 481–506. As the ZA was without
authority to address the legal issues presented by Mr. Baker’s Questions, this Court is without
the authority to address such issues as well. The Court notes, however, that the Town’s
decision that the sign is “exempt” from the permit requirement does not mean that the Town
lacks jurisdiction over the issue. The Development Review Board has the legal authority to
review the ZA’s decision that the sign is exempt.
       As argued by the Town and pursuant to 24 V.S.A. §§ 4465(a) and 4472(a) the sole venue
for Mr. Baker’s appeal is to the DRB and not this Court. For these reasons, we GRANT the
Town’s motion to dismiss the appeal. This concludes the matter now before the Court. This
Order is intended to satisfy the Court’s obligation under Vermont Rule for Civil Procedure 58.
           Electronically signed on August 13, 2015 at 01:30 PM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




Notifications:
Appellant Brady Baker
Paul S. Gillies (ERN 3786), Attorney for Interested Person Town of North Hero

cstanton




                                                   2